     Case: 1:20-cv-04608 Document #: 65 Filed: 01/06/21 Page 1 of 3 PageID #:3143



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

ART ASK AGENCY,                                           )
                                                          )   Case No. 20-cv-4608
                                                          )
                                                          )   Judge Manish S. Shah
                Plaintiff,                                )
                                                          )
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED ON                                )
SCHEDULE A HERETO,                                        )
                                                          )
                Defendants.                               )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff ART ASK AGENCY,
hereby dismisses with prejudice all causes of action in the complaint against the following Defendants
identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        7       simitter01
        8       21gardenday
        10      heavenstores
        11      itechcool
        111     10happyendonline
        112     12colorfuldays
        113     15fashionday
        114     20yes4buy
        116     2ndheaven2013
        117     3dayandnight
        118     4seasonstores
        119     6godwater
        121     9gardenyardfr
        126     angelsupplier88
        133     careforyou123
        137     excellbay
        138     fantasticshop2019
        143     gigibaobao
        146     happyeasybuy01
        147     happyeasybuy04
        148     happy-shop09
        152     homelovely03
        155     joytownonline
        157     kissbuyonline
        163     niceo1
        166     peoplemarketing
        167     perfectyou05
    Case: 1:20-cv-04608 Document #: 65 Filed: 01/06/21 Page 2 of 3 PageID #:3144



        169     qualityzoneonline
        170     rainbowonline2012
        178     shoppingsatisfied
        179     simitter02
        180     smttrade05
        184     sunnyshop06
        187     topgoodgoods
        192     universalegoods
        198     worldtechon
        200     zhangbaobao2013

        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                         Respectfully submitted,
Dated: January 6, 2021                   By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  Art Ask Agency
    Case: 1:20-cv-04608 Document #: 65 Filed: 01/06/21 Page 3 of 3 PageID #:3145



                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on January 6, 2021.

                                                          s/Michael A. Hierl
